Citation Nr: 0803389	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-25 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
irritable bowel syndrome and gastroesophageal reflux disease 
aggravated by post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from November 1964 
to November 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

Irritable bowel syndrome (IBS) and gastroesophageal reflux 
disease (GERD) aggravated by post traumatic stress disorder 
(PTSD) is manifested by reflux, dysphagia, diarrhea, 
vomiting, and mucus production, without evidence of weight 
loss, weight gain, constipation, anemia, malnourishment, or 
debility.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for IBS 
and GERD aggravated by PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7319-7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to a 
compensable initial evaluation for IBS and GERD, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim for entitlement to 
service connection, a December 2003 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although notice was not provided prior to the 
initial adjudication informing the veteran that a disability 
rating and an effective date would be assigned should the 
claim of service connection be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  The veteran's 
service medical records, VA medical treatment records, VA 
examination reports, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

Service connection for IBS and GERD was granted by a February 
2005 rating decision that found these disorders were 
aggravated by service-connected PTSD.  See 38 U.S.C.A. § 1153 
(West 2002 & Supp. 2005).  A noncompensable evaluation was 
assigned under 38 C.F.R. § 4.114, Diagnostic Code 7319-7346, 
effective October 30, 2003.  In March 2005, the veteran filed 
a notice of disagreement regarding the evaluation.  The RO 
issued a statement of the case in July 2005.  In July 2005, 
the veteran filed a substantive appeal.

A February 2005 VA intestines examination was conducted.  The 
veteran reported diarrhea regularly once per week, and that 
every 2 weeks, there was diarrhea multiple times.  He vomited 
every 3 to 4 weeks with anxiety and there was abdominal pain 
with vomiting.  The veteran denied weight loss, weight gain, 
and constipation.  There was no history of fistula.  Upon 
examination, the veteran did not appear malnourished or 
anemic, and there was no evidence of debility.  The diagnosis 
was IBS.  The examiner opined that PTSD did not cause the 
veteran's IBS and GERD, but noted that PTSD aggravated these 
disorders causing increased spitting up, reflux, diarrhea, 
and vomiting. 

A February 2005 VA digestive conditions examination was 
conducted.  The veteran reported dysphagia, that he felt like 
something was always stuck in his throat, and that he spit 
something up every morning.  He reported he had increased 
mucus production with anxiety, especially if he has had a bad 
day at work.  He reported this may occur 3 to 4 times per 
month and could last 3 to 5 days.  There was no history of 
malignancies or peritoneal tuberculosis.  Upon examination, 
there was no evidence of a hernia or any malignancies.  The 
diagnoses were hiatal hernia, GERD, and Schatzki's ring.  The 
examiner noted that PTSD aggravated IBS and GERD as noted 
above, although there were ongoing daily symptoms.  

The veteran's disability is rated under hyphenated Diagnostic 
Code 7319-7346 which indicates a gastrointestinal disorder 
including irritable colon syndrome and hiatal hernia.  See 38 
C.F.R. § 4.27 (2007) (noting that the diagnostic code for 
diseases may contain the diagnostic code for the disease 
followed by a hyphen and the diagnostic code for the residual 
condition on which the rating is based); 38 C.F.R. § 4.114, 
Diagnostic Codes 7319 (irritable colon syndrome), 7346 
(hiatal hernia).  Because service connection is granted based 
on aggravation of IBS and GERD by service-connected PTSD, the 
proper evaluation reflects the degree of disability over and 
above the degree existing prior to such aggravation.  See 38 
C.F.R. § 4.22 (2007).  A disability rating for aggravation is 
derived by reducing the current rating of the disability by 
the amount of the disability (as it would have been rated) 
prior to the aggravation.  See Hensley v. Brown, 5 Vet. App. 
155, 161 (1993).

The noncompensable evaluation reflects that prior to 
aggravation, IBS and GERD warrants a 10 percent evaluation 
and that aggravation by PTSD did not elevate the evaluation 
in excess of 10 percent; accordingly, a 10 percent evaluation 
minus a 10 percent evaluation combines to provide a 
noncompensable evaluation.  See 38 C.F.R. § 4.22.  The 
veteran's 10 percent evaluation for either irritable colon 
syndrome or hiatal hernia contemplate, moderate irritable 
colon syndrome with frequent episodes of bowel disturbance 
with abdominal distress or a hiatal hernia with two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Codes 7319, 7346.

Evaluations for digestive disorders under Diagnostic Codes 
7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  See 
38 C.F.R. § 4.114.  A single evaluation will be assigned 
under the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  For 
irritable colon syndrome, a 30 percent rating is assigned for 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  
For a hiatal hernia, a 30 percent evaluation is assigned for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, and a 60 percent evaluation is assigned for symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  

Here, the evidence of record shows mucus production, 
dysphagia, diarrhea once per week, and increased diarrhea 
every other week.  The veteran felt like something was always 
stuck in his throat.  There was vomiting every 3 to 4 weeks 
with anxiety and increased mucus production with anxiety.  
There was no weight loss, weight gain, constipation, anemia, 
malnourishment, or other evidence of debility.  Examiners 
found that aggravation due to PTSD consisted of increased 
symptoms, such as increased spitting up, increased mucus, 
increased reflux, increased diarrhea, and vomiting.  The 
evidence thus shows that prior to aggravation, IBS and GERD 
warrants a 10 percent evaluation because there was diarrhea, 
abdominal distress, and a hiatal hernia, but no constipation, 
constant abdominal distress, pyrosis, regurgitation, arm or 
shoulder pain, weight loss, or any other symptoms productive 
of impairment of health.  Additionally, when aggravation is 
considered, a 10 percent evaluation is still for application.  
Although increased symptomatology is shown, a 30 percent 
evaluation is not warranted because aggravation does not 
produce constipation, constant abdominal distress, pyrosis, 
regurgitation, arm or shoulder pain, weight loss, or any 
other symptoms productive of impairment of health.  
Accordingly, a compensable initial evaluation for IBS and 
GERD is not warranted.  See 38 C.F.R. § 4.22; 38 C.F.R. 
§ 4.114, Diagnostic Codes 7319, 7346.  

The Board has considered other potentially applicable 
digestive system diagnostic codes.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  But the examiners found no 
evidence of a fistula and no malignancies.  See 38 C.F.R. 
§ 4.114, Diagnostic Codes 7330, 7343 (2007).  In addition, 
there is no evidence of injuries of the mouth or lips, loss 
of tongue, stricture, spasm, or diverticulum of the 
esophagus, adhesions of the peritoneum, gastric, duodenal, or 
marginal ulcers, hypertrophic gastritis, postgastrectomy 
syndromes, injury or stenosis of the stomach, injury or 
cirrhosis of the liver, cholecystitis, cholelithiasis, 
cholangitis, injury or removal of the gall bladder, 
amebiasis, dysentery, ulcerative colitis, distomiasis, 
enteritis, enterocolitis, diverticulitis, resection of the 
small or large intestine, peritonitis, impairment of 
sphincter control, stricture of the rectum and anus, prolapse 
of the rectum, ano fistula, hemorrhoids, visceroptosis, 
pruritis ani, inguinal, ventral, or femoral hernia, benign 
neoplasms, liver disease, pancreatitis, vagotomy, liver 
transplant, or hepatitis.  See 38 C.F.R. § 4.114, Diagnostic 
Codes 7200-05, 7301, 7304-06, 7307-7310, 7311, 7312, 7314, 
7316, 7316, 7317, 7318, 7321-29, 7331-40, 7342, 7344, 45, 47, 
48, 7351, 7354 (2007).  Accordingly, an initial compensable 
evaluation for IBS and GERD is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  Increased evaluations are provided for certain 
manifestations of the service-connected IBS and GERD but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The veteran has not 
required hospitalization and marked interference of 
employment has not been shown due to the veteran's 
service-connected IBS and GERD.  In the absence of any 
additional factors, the RO's failure to consider referral of 
this issue for consideration of an extraschedular rating or 
failure to document its consideration did not prejudice the 
veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable evaluation for IBS and GERD aggravated 
by PTSD is not warranted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


